DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on 5/17/2022 has been entered. Claims 1 and 4-20 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Application Publication No. 2012/0238026, hereinafter Hayashi in view of United States Application Publication No. 2007/0254325 and United States Patent No. 6,043,871, hereinafter Solen.
Regarding claim 1, Hayashi teaches a platelet aggregability analyzing device (figure 7) comprising: a blood coagulation system analyzing section that analyzes platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); a biosample holding section (item 2) that holds the platelet-containing sample and the platelet inducing substance (paragraph [0061]); a measuring section (item 41) that measures the coagulation process of the platelet-containing sample (paragraph [0061]), wherein the biological sample holding section is provided with a mixing mechanism (paragraph [0089]); and an output control section that controls output of a result of an analysis by the blood coagulation system analyzing section (paragraph [0061]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.
Rechner teaches a method for the determination of platelet function in which ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin can be utilized (Rechner, paragraph [0009]).
Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. The examiner notes that the stirring of the platelet-containing sample for 3-6 minutes is a recitation of the intended use of the stirring mechanism and has minimal patentable weight (intended use MPEP § 2114 (II)).
Regarding claim 4, Hayashi teaches a biosample supplying section that supplies the platelet-containing sample (paragraph [0061]).
Regarding claim 5, Hayashi teaches a drug supplying section that supplies the platelet inducing substance (paragraph [0062]).
Regarding claim 6, Hayashi teaches wherein the blood coagulation system analyzing section analyzes measurement data on a coagulation process of the platelet-containing sample to which the platelet inducing substance has been added, on a basis of measurement data on a coagulation process of a platelet- containing sample to which the platelet inducing substance has not been added (paragraph [0043]).
Regarding claim 7, Hayashi teaches wherein measurement information obtained by measurement of the coagulation process of the platelet- containing sample is measurement data of an electrical characteristic and/or viscoelasticity (paragraph [0036]).
Regarding claim 8, Hayashi teaches wherein the measurement data of the electrical characteristic is dielectric constant of the platelet-containing sample (paragraphs [0088]-[0093]).
Regarding claim 9, Hayashi teaches wherein the measurement data of the viscoelasticity is measurement data obtained on the platelet-containing sample by a rheometer (paragraphs [0090]-[0091]).
Regarding claim 10, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of working on blood or plasma. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2115). Further, Hayashi teaches wherein the platelet-containing sample is blood or plasma (paragraph [0036]).
Regarding claim 11, these limitations are directed to the material worked upon by the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of working on blood or plasma collected from a subject having been administered an anti-platelet aggregation agent. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2115). Further, Hayashi teaches wherein the blood or plasma is collected from a subject having been administered an anti-platelet- aggregation agent or an anticoagulant (paragraph [0002]).
Regarding claim 12, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of having the platelet inducing substance and platelet-containing sample between 1 and 20 minutes. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2114). Further, Hayashi teaches these limitations in paragraph [0094].
Regarding claim 13, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hayashi and the apparatus of Hayashi is capable of recovering platelet aggregates after the reaction. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2114).
Regarding claim 14, Hayashi teaches a platelet aggregability analyzing system comprising: a platelet aggregability analyzing device (figure 7) including: a blood coagulation system analyzing section that analyzes platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); a biosample holding section (item 2) that holds the platelet-containing sample and the platelet inducing substance (paragraph [0061]); a measuring section (item 41) that measures the coagulation process of the platelet-containing sample (paragraph [0061]), wherein the biological sample holding section is provided with a mixing mechanism (paragraph [0089]); and an output control section that controls output of a result of an analysis by the blood coagulation system analyzing section (paragraph [0061]); and a display that displays the result of the analysis (paragraph [0065]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.
Rechner teaches a method for the determination of platelet function in which ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin can be utilized (Rechner, paragraph [0009]).
Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. The examiner notes that the stirring of the platelet-containing sample for 3-6 minutes is a recitation of the intended use of the stirring mechanism and has minimal patentable weight (intended use MPEP § 2114 (II)).
Regarding claim 15, Hayashi teaches a non-transitory computer readable medium storing instructions that, when executed by a computer perform a method of analyzing platelet aggregability comprising: analyzing platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); holding the platelet-containing sample and platelet inducing substance in a biological sample holding section (item 41 and paragraph [0061]), including mixing the platelet-containing sample (paragraph [0089]); measuring the coagulation process of the platelet-containing sample (paragraph [0061]); and controlling output of a result of an analysis (paragraph [0061]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.
Rechner teaches a method for the determination of platelet function in which ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin can be utilized (Rechner, paragraph [0009]).
Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. 
Regarding claim 16, Hayashi teaches a method of analyzing platelet aggregability, comprising the steps of: analyzing platelet aggregability on a basis of measurement data on a coagulation process of a platelet-containing sample to which a platelet inducing substance has been added (paragraph [0004]); holding the platelet-containing sample and platelet inducing substance in a biological sample holding section (item 41 and paragraph [0061]), including mixing the platelet-containing sample (paragraph [0089]); measuring the coagulation process of the platelet-containing sample (paragraph [0061]); and controlling output of a result of an analysis (paragraph [0061]). Hayashi further teaches platelet inducing substances to be adenosine diphosphate (ADP), collagen, epinephrine, ristocetin and adrenaline.
However, Hayashi fails to teach the platelet inducing substance is thrombin receptive activated protein.
Rechner teaches a method for the determination of platelet function in which ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin can be utilized (Rechner, paragraph [0009]).
Examiner further finds that the prior art contained a device/method/product (i.e., thrombin receptor activating protein) which differed from the claimed device by the substitution of component(s) (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline) with other component(s) (i.e., thrombin receptor activating protein), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan at the time of invention could have substituted one known element with another (i.e., adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein), and the results of the substitution (i.e., inducing platelets) would have been predictable.
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan at the time of invention to substitute adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline of reference Hisashi with thrombin receptor activating protein of reference Rechner, since the result would have been predictable.
Hayashi and Rechner fail to teach the mixing mechanism is a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes.
Solen teaches a system for measuring blood platelet function which has a stirring mechanism in a plastic cuvette and is mixed for 3-6 minutes before recording the electrical impedance (Solen, columns 17-18, lines 59-4) so that the blood can be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have added a stirring mechanism in the biological sample holding section which stirs the platelet-containing sample for 3-6 minutes because it would allow for the blood to be circulated around the cuvette (Solen, column 14, lines 39-40) and to ensure proper mixing of the blood and reagents added. 
Regarding claim 17, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hayashi, Rechner and Solen and the apparatus of modified Hayashi is capable of stirring the platelet-containing sample prior to addition of the platelet inducing substance and stirring the platelet-containing sample after addition of the platelet inducing substance. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2114). Further, modified Hayashi teaches this limitation in (Solen, columns 17-18, lines 59-4).
Regarding claim 18, these limitations are directed to the function of the apparatus and/or the manner of operating the apparatus, all the structural limitations of the claim has been disclosed by Hayashi, Rechner and Solen and the apparatus of modified Hayashi is capable of stirring the platelet-containing sample prior to addition of the platelet inducing substance and stirring the platelet-containing sample after addition of the platelet inducing substance. As such, it is deemed that the claimed apparatus is not differentiated from the apparatus of Hayashi (see MPEP §2114). Further, modified Hayashi teaches this limitation in (Solen, columns 17-18, lines 59-4).
Regarding claim 19, modified Hayashi teaches wherein the method of analyzing platelet aggregability further comprises stirring the platelet-containing sample prior to addition of the platelet inducing substance and then stirring the platelet-containing sample after addition of the platelet inducing substance (Solen, columns 17-18, lines 59-4).
Regarding claim 20, modified Hayashi teaches further comprising stirring the platelet-containing sample prior to addition of the platelet inducing substance and then stirring the platelet-containing sample after addition of the platelet inducing substance (Solen, columns 17-18, lines 59-4).

Response to Arguments
Applicant's arguments filed 5/17/2022 have been fully considered but they are not persuasive.
Regarding applicant’s argument that the Examiner has provided no evidence that thrombin receptor activating protein is known to be an equivalent of to the compounds disclosed by Rechner is not found persuasive. In paragraph [0008], Rechner discloses “The most commonly used activators used for the induction of platelet activation are ADP (adenosine-5'-diphosphate), collagen, epinephrine (adrenaline), ristocetin and different combinations thereof as well as thrombin, TRAP (thrombin receptor activating protein) or serotonin.” Hayashi teaches different substances which activate platelets as being adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline and as Rechner teaches some of these substances along with thrombin receptor activating protein being activators, one of ordinary skill in the art would have substituted adenosine diphosphate (ADP), collagen, epinephrine, ristocetin or adrenaline with thrombin receptor activating protein thereby arriving at the claimed invention. Additionally, one of ordinary skill in the art would have known that thrombin receptor activating protein is a platelet activating substance.
Regarding applicant’s argument that Solen cannot be reasonably interpreted to teach stirring a blood sample for 3-6 minutes where Solen contains no disclosure of a stirring time is not found persuasive. Firstly, the “stirring mechanism for stirring the platelet-containing sample for 3 minutes or more and 6 minutes or less” is a recitation of the intended use of the claimed invention (for claims 1 and 14) and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case there is a stirring mechanism and the stirring mechanism would be capable of stirring the blood sample for any specified period of time and therefore would be capable of stirring the blood sample the specified period of time. Secondly, Solen teaches that the blood was placed in a cuvette and incubated for three minutes and that the agonists were added to the stirred blood (Solen, column 17, lines 64-67). From this teaching one of ordinary skill in the art would have recognized that the blood in the cuvette is stirred and would have reasonable expected that the blood was stirred during the entire three-minute incubation period. As the blood is being stirred for three minutes (which falls within the claimed range) during this incubation period, Solen teaches this limitation and when combined with Hayashi renders the claim as obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D KRCHA whose telephone number is (571)270-0386. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D KRCHA/             Primary Examiner, Art Unit 1796